Case: 4:20-cr-00799-HEA-SRW Doc. #: 2 Filed: 12/10/20 Page: 1 of 5 PageIDFILED
                                                                          #: 8

                                                                                           DEC 1 0 2020
                                                                                        U.S. DISTRICT COURT
                              UNITED STATES DISf'RIGT COURT                           EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                   ST.LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
       Plaintiff,                                     )

 v.
                                                      ))   No:
                                                                 4:20CR00799 HEA/SRW
                                                      )
 MICHAEL ANTHONY ROBINSON,                            )
                                                      )
       Defendant.                                     )

                                          INDICTMENT

                                             COUNT I

       The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

        1.     Federal law defined the term

       (a)     "minor" to mean any person under the age of eighteen years (18 U.S.C.

§ 2256(1));

       (b)     "sexually explicit conduct" to mean actual or simulated--

               (i)     sexual intercourse, including genital-genital, anal-genital, oral-genital,

               oral-anal, whether between persons of the same or opposite sex,

               (ii)    bestiality,

               (iii)   masturbation,

               (iv)    sadistic or masochistic abuse, or

               (v)     lascivious exhibition of the anus, genitals, or pubic area of any person (18

               U.S.C. § 2256(2)(A));


                                                  1
Case: 4:20-cr-00799-HEA-SRW Doc. #: 2 Filed: 12/10/20 Page: 2 of 5 PageID #: 9



        (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or other

high speed data processing device performing logical, arithmetic or storage functions, including

any data storage facility or communications facility directly related to or operating in

conjunction with such device. (18 U.S.C. § 2256(6));

        (d)     "child pornography" to mean any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                (A)      the production of such visual depiction involves the use of a minor

                engaging in sexually explicit conduct; or

                (C)      such visual depiction has been created, adapted, or modified to appear that

                an identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.

               § 2256(8)).

        2.      The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.     Between on or about January 1, 2014, and on or about June 7, 2019, in the Eastern

District of Missouri, and elsewhere,

                               MICHAEL ANTHONY ROBINSON,

the defendant herein, did knowingly ~ttempt to employ, use, persuade, induce, entice,

"Victim 1," a minor, to engage in sexually explicit conduct, specifically, defendant attempted to

video record "Victim 1" in a lascivious display of her genitals, and said sexually explicit conduct

was for the purpose of producing visual depictions of such conduct, and such depictions were
                                 \                                 .




                                                  2
Case: 4:20-cr-00799-HEA-SRW Doc. #: 2 Filed: 12/10/20 Page: 3 of 5 PageID #: 10



produced using a SanDisk SDHC 4GB Memory Card and a video camera, both of which traveled

in interstate commerce;

In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

United States Code, Section 2251(e).

                                              COUNT II

        The Grand Jury further charges that:

        1.      The allegations contained in paragraphs one and two of Count I of this Indictment

 are incorporated by reference as if fully set forth herein.

        3.      Between on or about January 1, 2016, and on or about July 1, 2020, in the Eastern

 District of Missouri, and elsewhere,

                               MICHAEL ANTHONY ROBINSON,

 the defendant herein, did knowingly employ, use, persuade, induce, entice, "Victim 1," a minor,

 to engage in sexually explicit conduct, specifically, defendant video recorded "Victim l" in a

 lascivious display of her genitals and masturbating, and said sexually explicit conduct was for

 the purpose of producing visual depictions of such conduct, and such depictions were produced

 using a video camera and a PNY USB Drive, both of which traveled in interstate commerce;

 In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

 United States Code, Section 2251 (e).

                                   FORFEITURE ALLEGATION

        The Grand Jury further finds by probable cause that:

         1.     Pursuant to Title 18, United States Code, Section 2253, upon conviction of an

 offense in violation of Title 18, United States Code, Section 2251 as set forth in Count(s) I anq

                                                    3
Case: 4:20-cr-00799-HEA-SRW Doc. #: 2 Filed: 12/10/20 Page: 4 of 5 PageID #: 11



 II of the Indictment, the defendant shall forfeit to the United States of America: any visual

 depiction as described in Sections 2251, 2251A, 2252, 2252A or 2260 of Title 18, or any book,

 magazine, periodical, film, videotape, or other matter which contains any such visual depiction,

 which was produced, transported, mailed, shipped or received in violation of Chapter 110 of

 Title 18; any property, real or personal, constituting or traceable to gross profits or other

 proceeds obtained from such offense; and any property, real or personal, used or intended to be

 used to commit or to promote the commission of such offense or any property traceable to such

 property.

        2.      Specific property subject to forfeiture includes, but is not limited to, the

 following:

                a.      SanDisk SDHC 4GB Memory Card;

                b.      PNY 16 GB USB Drive; and

                c.      Kodak Easy Share D927 digital camera.

        3.      If any of the property described above, as a result of any act or omission of the

 defendant:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property which cannot be divided

                        without difficulty,




                                                   4
Case: 4:20-cr-00799-HEA-SRW Doc. #: 2 Filed: 12/10/20 Page: 5 of 5 PageID #: 12



 the United States of An;ierica will be entitled to the forfeiture of substitute property pursuant to .

 Title 21, United States Code, Section 853(p).




                                                    A TRUE BILL.




                                                     FOREPERSON
                                         l
 JEFFREY B. JENSEN
 United States Attorney




 ROBERT F. LIVERGOOD, #35432MO
 Assistant United States Attorney




                                                    5
